Ames, J.
In order to make out the charge of deceit, whether in support of aii action or as a ground of defence, it is generally *79necessary to show a misrepresentation, by the party charged, of a material fact, not within the observation of the other party, the person making the representation either knowing it not to be true, or having no knowledge on the subject and making it with utter disregard to its truth or falsity. Small v. Atwood, Younge, 407, 461. Brown v. Castles, 11 Cush. 348. Stone v. Denny, 4 Met. 151. It has been repeatedly decided that representations of a vendor as to the value or cost of the property to be sold, or as to offers for it made by others, even though false, are not representations upon which a purchaser ought to rely, and are not sufficient to furnish any ground of action or defence. Hemmer v. Cooper, 8 Allen, 334. Manning v. Alhee, 11 Allen, 520. Mooney v. Miller, 102 Mass. 217. It does not appear from the bill of exceptions in the case at bar, that the plaintiff had any knowledge or information as to the oil lands which it was proposed to buy, except what he derived from letters received from his brother ; or that he made any representations of any kind to the defendant, except as to the contents of these letters, and as to the good faith with which they were written. If he intentionally misstated their contents, that would amount to a misrepresentation of a material fact, and would come within the established definition of deceit. If he knew that the information contained in the letters was false, and that the writer was not “ trustworthy and reliable,” it would of course be fraudulent if by words or acts he induced the defendant to act and rely upon them, and to incur damage and loss by such reliance. But if he himself believed the information contained in the letters to be true, and the writer to be entitled to confidence, and if he truly and honestly stated the contents of the letters, and explained to the defendant that he had no other personal knowledge on the subject matter, such representations on the plaintiff’s part would not be fraudulent. Such we understand to have been in substance the instructions of the court, which appear to have been all that the circumstances of the case, and the nature of the alleged misrepresentation required. We do not think that the jury were misled.
.Exceptions overruled.